Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 24, 2016

The Court of Appeals hereby passes the following order:

A16A0955. LOUIS LEE THOMAS v. THE STATE.

      Louis Lee Thomas filed this direct appeal from the superior court's order
denying his motion to be removed from the sex offender registry under OCGA §
42-1-19. Under OCGA § 5-6-35 (a) (5.2), however, “[a]ppeals from decisions of
superior courts granting or denying petitions for release pursuant to Code Section 42-
1-19” must be taken by application for discretionary appeal. Thomas’s failure to
follow the discretionary appeal procedure deprives us of jurisdiction over this appeal,
which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             02/24/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.